 LEWISBURG CHAIR AND FURNITURE COMPANY641Lewisburg Chair and Furniture CompanyandUpholsterers'Inter-national Union ofNorthAmerica,AFL.Case No. 4-CA-1006.May 10,1955DECISION AND ORDEROn October 28, 1954, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.'We agree with the Trial Examiner that Respondent seized uponan alleged falsification in the work records of Moyer and Snyderas a pretext for a discharge which was actually for union activities.Our dissenting colleagues recognize the reasonableness of the infer-ence drawn by the Trial Examiner, but state they are unable to acceptthis conclusion largely because they cannot perceive why AccountantGlover should have issued special instructions to Moyer and Snyderfor the handling of "split orders."This seems to be an oblique wayof saying they do not think Glover ever gave such instructions.Onthe other hand, there is evidence which supports the Trial Examiner'scredibility finding.In view of this we can see no justification foroverturning the Trial Examiner's credibility finding that Glover didgive the instructions.There are numerous factors relied upon bythe Trial Examiner to support his finding.At the meeting withBrouse held on October 21, Glover did not deny Moyer's accountof his instructions but gave a noncommittal answer to Moyer's state-ment that he had handled the split order in the manner Glover in-structed.When Glover thus did not then deny that he had issuedsuch instructions for handling "split orders" to Moyer and Snyder,it is plain to us that Brouse could not have had a good-faith beliefthatMoyer and Snyder handled the orders in that manner for thepurpose of cheating the Company rather than because Glover hadso instructed them.Additional factors which fully support the find-ing of the Trial Examiner that "arouse did not in good faith believethatMoyer and Snyder had deliberately falsified their work reports1As the record, and exceptions and brief adequatelypresent the issues and positionsofthe parties, we deny the Respondent's request for oral argument112 NLRB No 90. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDand consequently did not discharge them for that reason," are : (1)The improbability that if Moyer and Snyder had intended to cheatthey would have adopted a method which, as Brouse conceded. wouldhave surely resulted in their detection; (2) the testimony as to themanner in which the investigation of the work reports was conducted,particularly the inconsistencies and discrepancies in that testimony,and the failure first to consult with Yost, the immediate foreman, aswas the normal procedure where discrepancies were discovered, andBrouse's attempt to cover up such failure by his contrary writtenstatement submitted to the General Counsel's field examiner; (3) themanner in which Brouse ignored the marking on the dischargees'calendar called to his attention only a day after the discharge; and (4)the fact that Brouse was not a credible witness in many respects.When we consider, on the other hand, that Moyer and Snyder werethe most active protagonists of the Union-in fact the only ones whocontinued openly to engage in such activity after the lost election;that Brouse had unsuccessfully sought to have their foremen findsomething unsatisfactory about their work as an excuse to dischargethem; that their immediate foreman had warned them that Brousewas looking for an excuse to get rid of them because they were strongfor the Union; and after their discharge reminded them of his warningand told them the Company had found an excuse to discharge themfor their union activities, we are fully persuaded that the TrialExaminer's inference that the incident of the "split reports" was onlya pretext and that they were in fact discharged for their union activi-ties is well supported and should be sustained.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Lewisburg Chair andFurniture Company, Lewisburg, Pennsylvania, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouragingmembership in Upholsterers' InternationalUnion of North America, AFL, or in any other labor organizationof its employees, by discharging any of its employees, or in any othermanner discriminating against them in regard to hire or tenure ofemployment or any term or condition of employment.(b) In any manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labororganizations, to join or assist Upholsterers' International Union ofNorth America, AFL, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage LEWISBURG CHAIR AND FURNITURE COMPANY643in other concerted activities for the purpose of collective bargaining orother rlutual aid or protection, and to refrain from any or all of such ac-tivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof el -loyment, as authorized in Section 8 (a) (3) of the Act.'2Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert C. Moyer and Bruce E. Snyder immediate andfull reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges pre-viously enjoyed.(b)Make whole Robert C. Moyer and Bruce E. Snyder for any lossof pay each may have suffered by reason of the Respondent's discrimi-nation against them, in the manner provided in the section of the In-termediate Report entitled "The Remedy."(c)Upon request make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records and re-ports, and all other records necessary for a determination of theamounts of back pay due and the right of reinstatement under theterms of this Order.(d)Post at its plant at Lewisburg, Pennsylvania, copies of the noticeattached hereto marked "Appendix A."'Copies of said notice, to befurnished by the Regional Director for the Fourth Region, shall, afterbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by it forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what steps the Re-spondent has taken to comply therewith.ME-31BER LEEDOM, concurring separately :I concur in the result reached by Members Murdock and Peterson.It is my view, however, that the Trial Examiner's recommendationsrest on his choice as to which witness he believed. I see improbabili-ties in the testimony of witnesses on both sides of the decisive issues, re-sulting in a close fact question, supported on either side if credibilitybe given the respective witnesses.The record, in my opinion, doesa AT L R. B v Entevistle 31anufacturvng Co.,120 F 2d 532 (C A 4)3In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words;"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."369028-56-vol. 112-42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot warrant overturning the Trial Examiner's findings as to the wit-nesses' credibility.CHAIRMAN FARMER and, EMBEIZ RODGERS, dissenting:We dissent from the majority's adoption of the Trial Examiner'sfinding that the Respondent discharged Moyer and Snyder becauseof their union activities.We are convinced upon the entire record that Superintendent Brousedischarged Moyer and Snyder because he believed that they had de-liberately falsified their production reports for the purpose of obtain-ing compensation which was not clue them.We do not say that ourcolleagues in the majority are unreasonable in inferring from evidencefound to be reliable by the Trial Examiner that these two employeeswere acting pursuant to instructions and that their erroneous reportswere merely the pretext for discharging two union adherents.Theevidence is undoubtedly suspectible of that interpretation.But, weare unable to agree largely because we can see no reason why Glover, thecost accountant, would have instructed Moyer and Snyder to report"split orders" differently from the standard procedure which hadbeen in effect for a number of years and with which they were boththoroughly familiar.Even if these two men may have thought thatGlover had instructed them to deviate from standard practice-al-though the record disclosed no reason why they should have been givenspecial instructions-we think it was reasonable for SuperintendentBrouse to conclude, and we believe that he did, that Moyer and Snyderhad falsified their production records.He may have been wrong in thisconclusion, and the error may have resulted from a misunderstandingbetween these two employees and Glover.We would not wish to findon this record that these two employees were deliberately cheating theirEmployer, but we are convinced that Brouse thought that they weredoing just that, and discharged them for that reason.The reason isvalid under the Act which we administer even if we assume that therewas a mistake as to the fact.Therefore, we would dismiss the com-plaint.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in Upholsterers' Inter-national Union of North America, AFL, or in any other labororganization of our employees, by discriminating in any mannerwith regard to their hire or tenure of employment, or any termor condition of employment. LEWISBURG CHAIR AND FURNITURE COMPANY645AVE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organization, to join or assist Upholsterers' Inter-national Union of North America, AFL, or any other labor or-ganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all of such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL offer to Robert C. Moyer and Bruce F. Snyder im-mediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to any seniority or otherrights and privileges previously enjoyed, and make each of themwhole for any loss of pay suffered by reason of the discriminationpracticed against them.LEWISBURG C11AIn AND FURNITURE COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Upholsterers' International Union of North America,AFL, herein called the Union, the General Counsel of the National Labor RelationsBoard, herein called the General Counsel and the Board, respectively, by the Re-gionalDirector for the Fourth Region (Philadelphia, Pennsylvania), issued itscomplaint, dated March 11, 1954, against the Lewisburg Chair and Furniture Com-pany, herein called the Respondent, alleging that the Respondent had engaged inunfair labor practices within the meaning of Section 8 (a) (1) and (3) of the Na-tional Labor Relations Act, 61 Stat. 136, herein called the Act, by discharging RobertC.Moyer and Bruce E Snyder on October 21, 1953, because of their union andconcerted activities.Copies of the charges, complaint, and notice of hearing wereduly served upon the Respondent. In its answer, duly filed thereafter, the Respond-ent conceded certain facts with respect to its business operations, denied the com-mission of the alleged unfair labor practices, and affirmatively alleged that Moyerand Snyder were discharged for cause.Pursuant to notice, a hearing was held on May 12 to 14 and May 18 to 19, 1954,inclusive, at Lewisburg, Pennsylvania.All parties were represented at the hearing,afforded full opportunity to be heard, to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally, and to file briefs and proposed findingsand conclusionsThe Respondent's motion to dismiss the complaint, made at theclose of its case and upon which I reserved ruling, is disposed of in accordance withthe findings herein.Oral argument was had by the attorneys for the General Counseland the Respondent. Subsequent to the hearing, the Respondent submitted a briefwhich I have fully considered.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following: 646DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the answer admits, and I find, that the Respondent is aPennsylvania corporation with its office and principal place of business in Lewis-burg, Pennsylvania, where it is engaged in the manufacture, sale, and distributionof chairs and other furniture; that the Respondent annually causes products valuedat more than $200,000 to be shipped and transported from its plant to points locatedoutside the Commonwealth of Pennsylvania.Upon the foregoing admitted facts, I find that the Respondent is engaged incommerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe parties stipulated,and I find, that Upholsterers' InternationalUnion of NorthAmerica, AFL,herein called the Union, is a labor organization within the meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction: the issuesThe union organizational campaign among the Respondent's employees was begunearly in March 1953.On April 17, 1953, the Board conducted a consent electioninwhich the Union failed to poll a majority of the votes cast.Thereafter, byagreement of the parties, this election was treated as null and void and a secondconsent election was conducted on May 23, 1953.The Union failed to poll amajority of the votes cast in this electionOn October 21, 1953, the Respondent discharged employees Robert C. Moyerand Bruce E. Snyder.The General Counsel contends that these employees weredischarged because of their union and concerted activities, the Respondent contendsthat they were discharged for deliberately falsifying their production recordsInbroad outline, the testimony adduced by the General Counsel in support of his con-tention is to the effect that these two employees were most active in the electioncampaigns, that thereafter they were the only employees who continued to engagein union and concerted activities, that the Respondent told their foreman to tryto find an excuse for discharging them, that the foreman warned them that theRespondent was looking for a pretext to get rid of them because of their unionactivities, that they did not deliberately falsify their production records but filledthem out as instructed, that the Respondent did not in good faith believe thatthey had deliberately falsified their production records, and that after the dischargetheir foreman told them that they were discharged because of their union activities.In support of its position the Respondent adduced testimony controverting thetestimony adduced by the General Counsel. It also adduced testimony in supportof its position that they had deliberately falsified their production records, andthat they were discharged for that reason in accordance with the Respondent'spractice.The principal issues which have to be decided are (1) the credibility of thewitnesses and (2) whether the Respondent discharged Moyer and Snyder becauseof a good-faith belief that they had deliberately falsified their work records orwhether it seized upon the work records as a pretext to discharge them for theirunion and concerted activities.B. The discriminatory discharge of Moyer and Snyder1.Their union and concerted activities, Respondent's knowledge thereofRobert C. Moyer and Bruce E. Snyder began working for the Respondent inAugust and September 1950, respectively.They worked together as a team onmachine 18A, known as the polisher, which polished or sanded the material asitwent through.InNovember 1952 Moyer, Snyder, and another employee met with a unionorganizer in a Lewisburg hotelThey discussed the matter of union organizationand decided that they would not start a campaign at that time but would waitto see what the Christmas bonus would be like.They did, however, take someunion cards back with them.After Christmas, Snyder wrote a letter to the Union, inquiring as to when arepresentativewould be in the area.On March 7, 1953, Snyder met with theunion representative at another employee's home where they discussed general LEWISBURG CHAIR AND FURNITURE COMPANY647conditions at the factory and how a union could benefit the employees.Laterthat evening he went to the Legion Hall with employee Melvin Walters, whomSnyder introduced to the union representative, and they again discussed the benefitsof a union.They both signed union cards at that time.Thereafter, Snyder metthe union representative at the plant gate and helped him to distribute union cardsto the employees.A few days later Moyer signed a union card. From that timeuntilthe second election on May 23, Moyer and Snyder assisted the union repre-sentative in handing out union cards, papers, and leaflets at the plant gate almostdaily.They even handed some of the leaflets and newspapers to the supervisorypersonnel, including Superintendent Brouse, Foreman William Russell Yost, Fore-man William H. Yost, and General Foreman Delcamp.When not passing outcards or leaflets, they would sit and talk to the union representative during thelunch hour outside the main gate in front of the office. In both elections in Apriland May 1953, Snyder was the official observer for the Union to check the listsas the employees came in to vote.Moyer represented the Union in going overthe eligibility list for the second election on May 23, 1953.After the May 23 election Moyer and Snyder were the only employees whocontinued to be active on behalf of the Union.Once a month 100 copies of theunion newspaper, known as the UIU Journal, were sent to Snyder.Continuingright up to the date of their discharge, Moyer and Snyder would distribute thesenewspapers during the lunch hour at the plant gate to whoever went in or out,employees and company representatives.Snyder also continued to talk to theplant employees about the benefits of the Union. In August or September 1953,Snyder took an active part in the case of three female employees who had beenlaid off by the Respondent.He met at the home of one of the laid-off employeesone noon and explained their case to the union representative.He also madearrangements with a notary public for the laid-off employees to sign affidavits,spoke to their immediate foreman about their layoff, and one evening went withthe union representative to the home of their general foreman to try to get astatement which might be helpful in getting the laid-off employees back to work.Clayton Brouse, the Respondent's superintendent, admitted that he was aware ofSnyder's union activity during the election campaigns and that he received someunion leaflets from Snyder.He admitted that Snyder was "promoting" the Unionbut was unwilling to admit knowledge that Snyder was assisting the Union,insistingthat he could only "assume" that from Snyder's activities.He further admitted re-ceiving copies of the union newspaper during the period after the elections.He testi-fied however that "they were handed to me by other individuals. I never saw themgiven out."He denied knowing that Moyer was engaged in union activity at anytime.In view of the fact that Moyer's union activities were extensive and openly carriedon inclose association with Snyder, that Moyer was one of the union representativeswho went over the eligibility list at the last election with Brouse being present as oneof the company representatives, that Moyer and Snyder were the only employeeswho openly distributed the union newspaper every month at the plant gate during theperiod from the last election up to the date of their discharge, and that Brouse hadthe Union in mind when he called the Respondent's counsel in connection with thedischarge of Moyer and Snyder on October 21, 1953, as more fully described laterin this report, I find upon the basis of the entire record that Brouse was well awareof the union activities of Moyer and Snyder both before and after the elections.Moreover, Brouse did not deny knowledge of Snyder's efforts to get the three laid-offemployees recalled to work, although he testified that he remembered the occasion ofthe layoffs.While the foremen could make recommendations, Brouse was the onlyone with final authority to affect the hire and tenure of employment.Under all thecircumstances, it is a reasonable inference that Snyder's conduct in championing thecause of the three laid-off employees, his intercession on their behalf with their im-mediate foremen, and his visit with the union representative to the home of theirgeneral foreman for the purpose of obtaining statements to help the laid-off em-ployees get back to work, came to the attention of SuperintendentBrouse.I so find.2.Discharge pretext is sought; Moyer and Snyder warned about it 1a.Foreman William Russell YostWilliam Russell Yost was the foreman of the machine floor and the immediatesupervisor of Moyer and Snyder.He testified that beginning about the middle ofiThe testimony was in dispute as to whether Mrs Phoebe Albanese, at the time whenshe was the Respondent's personnel cleric, warned Snyder to refrain from engagingin unionactivitiesThe record discloses that, as personnel clerk, Mrs Albanese neither possessed 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 1953 when the union campaign started, until July, Superintendent ClaytonBrouse, on a number of occasions in the presence of certain named foremen, askedhim in effect if he could find some reason for discharging Moyer and Snyder as theywere undesirable employees because of their union activities.The first time wasin the mill office before 7 a m. while Moyer and Snyder were distributing union liter-ature at the gate.According to Yost, Brouse stated on this occasion, "We can seeout at the gate who our friends are now," and the went on to say that if the Unionhad an election and lost, "these undesirable people would have to be gotten rid of."On another occasion in the mill office Brouse asked Yost, according to the latter's testi-mony, "if he could find something the matter with these boys work," naming Moyer,Snyder, and a number of other employees under his supervision; that they "were veryundesirable" and "couldn't be discharged for union activities but could be dischargedfor any other reason."Thereafter, on several other occasions in the mill office, thelast one being about 2 weeks before Yost left the Respondent's employ in July, Brouseasked Yost, according to the latter's further testimony, if he had found anythingwrong with the work of Moyer and SnyderWhen Yost replied that he had not,Brouse stated, "We'll have to watch a little closer."Yost also testified that duringthis period, at two foremen meetings, Brouse stated that "those undesirable workerswould have to be gotten rid of," without mentioning any specific names.Yost named the foremen who were present when the foregoing statements weremadeWith respect to the occasions in the mill office, he testified that GeneralForeman Delcamp and Foreman William H Yost were presentHe did not re-member whether Foreman Fertig was present on one occasion at the mill office.With respect to the two foremen meetings, he testified that these were not generalmeetings of all the foremen in the plant but were meetings of the foremen of themill floor (Delcamp and William H Yost), of the fitting floor (John Straub), andof the sanding department (L. Romick).Yost also testified that during this period he warned Moyer and Snyder a numberof times that they should be careful because the Company "had the bug out forthem and they were going to be gotten rid of." Both Moyer and Snyder testifiedthat on about four occasions from the commencement of the Union's campaignuntil late in June, Foreman William Russell Yost came over to their machine andwarned them to be careful because the Company was looking for an excuse to getrid of them.Superintendent Brouse denied making the statements attributed to him by WilliamRussell Yost.He admitted that he might have said, "I see our friends are out atthe gate" and that, "they gave me some literature like the rest of you."He explainedthat the characterization, "our friends," was not intended as a sarcastic remark butwas used because he did not know that he had any enemies and that he also con-sidered the union organizer as one of his friendsHe further admitted that he mayhave made the statement that "we will have to get rid of undesirable employees "He explained that by the term, "undesirable employees," he had in mind those withlow production or excessive absenteeism.There is no showing that low productionand excessive absenteeism were problems at the plant, or that anyone was everdischarged for such reasons. In fact Brouse admitted that there was very littleturnover and had difficulty in recalling any other dischargesGeneral Foreman Delcamp and Foreman William H. Yost denied ever hearingSuperintendent Brouse make the statements attributed to him by William RussellYostThey admitted hearing Brouse say, "I see our friends are out at the gate."However, they also both denied ever hearing Brouse say, "we have to get rid ofundesirable employees," a statement which Brouse admitted making.ForemanRomick testified that he was never at a meeting where Superintendent Brouse toldYost to find a pretext to discharge Moyer and Snyder for union activityHowever,Yost's testimony was that Romick was present at the foremen meeting where nospecific names were mentioned but where Brouse merely made the statement aboutgetting rid of the undesirable employees.Foreman Straub did not testify.2nor exercised any of the duties of a supervisor within the meaning of the Act.Nor istheie any shoeing in the iecord that the emplovees had just cause to believe that sheleas acting for and on behalf of managementUpon the basis of the entire record, I amin full agi cement is ith the Respondent s contention, and find, that the Respondent is notliable foi the statements attributed to Phoebe Albanese, even assuming they were made.I therefore find it unnecessart to resolve the_ conflict in testimony in this respect2Several other foiemen answered in the negative when queried by the Respondent'scounsel as to whether they "eves heard" or "iecalled hearing" Biouse state at generalforemen meetings attended bl them that a pretext should be found to discharge someemployees for union activityhowever, these foremen were not named by Yost as having LEWISBURG CHAIR AND FURNITURE COMPANY649Superintendent Brouse did not impress me as a credible witnessOn severalmaterial matters he failed to testify in a forthright manner, was evasive and incon-sistent, and tried to fence with the General Counsel in his answersHis lack ofcandor, inconsistency, and reluctance to disclose the true facts are further demon-strated elsewhere in this reportNor can I attach much weight to the denials ofDelcamp and William H. Yost. As previously noted, they also denied having heardthe statements which Brouse admitted makingThey both testified in a mannerwhich indicated to me more of a concern not to give answers unfavorable to theirEmployer than to disclose the true facts as they knew them.As for FoiemanRomick, he did not testify with respect to the only statement attributed to Brousein Romick's presenceOn the other hand, William Russell Yost impressed me as an honest and sincerewitness.He testified in a calm, assured, and specific manner.While a comparisonbetween his direct and cross-examination discloses some confusion as to the exactmeeting at which a particular statement attributed to Brouse was made, this is quiteunderstandable as the events in question occurred about a year prior to his testimonyThe essence of his testimony, however, remained the same and was not shaken bya long and vigorous cross-examination.His testimony concerning his warnings toMoyer and Snyder is corroborated by Moyer and Snyder who, I find for reasonshereinafter set forth, are credible witnesses.Yost's testimony that only the namesofMoyer and Snyder were repeatedly mentioned by Brouse, to my mind, explainswhy only they were warned by himMoreover, when the Respondent's counselinterviewed him about a week before this hearing, Yost gave essentially the sameversion about Brouse's statements, thereby demonstrating his consistency both offthe stand and as a witness under oath. In appraising the reliability of Yost's testi-mony, I have given full consideration to his admitted belief that the Respondenttreated him in a "dirty, stinking way" by demoting him from his foreman's job inJuly 1953, which resulted in his acceptance of the Respondent's alternative offerof a 30-day severance pay. I recognize that such a feeling could give rise to a biasedattitude towards the RespondentOn the other hand, the fact that he openly andreadily admitted his feeling in this regard and explained the basis for it, could alsoattest to his candor, forthrightness, and intention to disclose all the true factsHis testimony that he felt no animosity toward the Respondent is consistent withthe later analysis, which I accept.Resolving the credibility of witnesses is usually a difficult and trying taskInarriving at my resolution in this as well as in the other instances in this report, Ihave attached great weight to the impressions and reactions which I received froma careful and searching scrutiny of the witnesses while testifying on the standUnder all the circumstances, I credit the testimony of William Russell Yost andfind that Superintendent Brouse, in substance, asked Yost on a number of occasionsto try to find something about the work of Moyer and Snyder which could serveas an excuse for discharging them because their union activities made them un-desirable employees, and that Yost warned Moyer and Snyder to be careful becausethe Respondent was looking for an excuse to get rid of them.b.Foreman William H. Yost 3After the Union lost the second election on May 23, 1953, Moyer and Snyderwere the only employees who continued to be active on behalf of the UnionAspreviously found, sometime in August or September 1953, Snyder took an activepart in trying to get the three laid-off employees reinstated and in enlisting the aidof the Union on their behalfMoyer testified that late in September or early in October 1953, Foreman WilliamH. Yost, who replaced William Russell Yost as their immediate superior, cameover to their machine, that Yost motioned for Moyer to come around to Snyder'sside of the machine, that Yost propped his foot up on a truck that was alongsidethe machine, that Yost stated that he was not "supposed to tell you fellows this" butthat he wanted to warn them to "be careful what you do" because the "Company'sout to get you"; that he asked Yost what he meant by "out to get us"; that Yostreplied, "You know as well as I do," that "you two are very strong for the Union"and that the "Company wants to get rid of you", that Yost warned them not to"say anything that I told you fellows about this"; and that they thanked him forhiswarningbeen present at the meetings in question and they themselves admitted that the foremenof the mill department have their own meetings which they do not attendMoreover,Yost did not testify that such statements were made at general foremen meetings.3He is not related to William Russell Yost. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDSnyder, who worked with Moyer as a team on the same machine, corroboratedMoyer as to his conversation with Yost in all specific details.Yost denied ever making the statements attributed to him by Moyer and Snyder.He did admit having a conversation with them about that time in which he toldMoyer about employee complaints concerning the disturbing noises resulting fromMoyer dropping certain steel drums, that "I told them they'd better be careful"and that "they ought to watch themselves."When asked by the Respondent's counselif he had ever discussed union activities with them, Yost replied, "not to the bestof my knowledge."Ido not credit Yost's denials.As previously indicated, Yost did not impressme as a credible witness by his demeanor on the stand.He was not a very forthrightwitness and testified in a manner which leads me to conclude that he was refrainingfrom disclosing any facts which might be regarded as unfavorable to the Respondent.Moyer and Snyder were responsive and cooperative witnesses who, throughouttheir testimony, impressed me with their sincerity, candor, and forthrightnessTheyboth testified with the clarity and detailed specificity which usually does not accom-pany a fabrication.Their testimony was not shaken by a vigorous cross-examination.The mere fact that their testimony coincides does not, to my mind, detract from itstrustworthiness.As they were both active union protagonists who worked as a teamon the same machine, whatever affected one would normally arouse the close atten-tion of the other.Their honesty and proclivity to disclose the true facts is furtherdemonstrated by the ready admission that they had discussed the facts betweenthem before testifying.Under all the circumstances, I credit the testimony of Moyerand Snyder and find that, in substance, Foreman William H. Yost made the state-ments attributed to him.3.Events immediately preceding the dischargea.The Respondent's operations 4A brief explanation of the Respondent's operations may be helpful to a completeunderstanding of the material incidents involved.The employees at the plant worked a 9-hour day.However, the Respondent hadan incentive system which enabled an employee to get more than 9 hours workcredit for a day.The Respondent's desired level of efficiency under this system wasabout a 130 percent efficiency, which meant about 12 hours' work credit for a9-hour day.The work performed by Moyer and Snyder on machine 18A, known as the polisher,was part of a chain operation, with other employees performing different machineoperations on the same material both preceding and following Moyer and Snyder.Each order was accompanied with a work ticket which consisted of a number ofperforated stubs on the left and right sides of the ticket.Each stub showed thenumber of the machine upon which a specific operation was to be performed andthe name of the part involved.On each stub was also marked the total quantity ofthe order involved, the man-hour rate previously determined for the particularoperation, the setup time alloted for that operation, and a space for the computationof the total work hours to be credited for the performance of that operation.Therate is the amount of time needed to do the work at the particular operation on 100pieces.The total number of work hours to be credited for a particular operationwas determined by multiplying the rate by the number of pieces run by the operatorand then adding the setup timeAs an order passed through each operation, the applicable stub for that operationwas removed from the work ticket by the operator and glued to his daily productionsheet, or daily worksheet as it was sometimes called.As Moyer and Snyder workedas a team, they used only one daily worksheet. If the number of pieces run by anoperator differed from the quantity listed on the stub, the operator would cross outthe quantity listed and write in the number of pieces actually run by him on thatoperation.Sometimes only a portion of an order came through for processing, withthe work ticket for the entire order remaining with the balance of the order whichwould come through a few days later. This was known as a shortage or split order.When that occurred, the operator did not have a stub to glue to his daily worksheetfor the first portion of the order. In that event, he merely wrote down on his dailyworksheet the order number involved, the name of the particular part on which heworked, and the number of pieces which he actually ran.When the balance of theorder came through a few days later, accompanied by the work ticket on which4 The findings in this section, as to which there is no dispute, are based on a stipulationof the parties and undisputed testimony. LEWISBURG CHAIR AND FURNITURE COMPANY651was marked the quantity for the entire order including the portion already run, theoperator would cross out the total quantity listed on the applicable stub, write inthe number of pieces actually run by him that day on the remaining portion of theorder, and glue that stub on his worksheet for that day.The checker on the firstfloor counted the number of pieces actually run on an order and recorded the total,together with the order number and the name of the item, on a white check sheet:During the course of a day's work, an operator would sometimes have occasionto do some work which did not come under the incentive system. This was calleddaywork as distinguished from incentive work.On such occasions, he would merelywrite on his daily worksheet the type of work performed and the amount of timeinvolved.An employee's daily production sheet would thus contain the stubs of allorders on which he worked plus whatever he himself wrote on the worksheet in thecase of a split order or daywork.At the end of the workday, the daily production sheets were collected by theimmediate foreman who checked them in his office and initialled them if they ap-peared to be correct.The next day these sheets were turned over by the foremantoWilliam Glover, the Respondent's efficiency cost accountant, whose chief dutywas to check for irregularities.Glover analyzed the daily worksheets to see ifthe foreman initialled them properly, checked the quantities listed on the stubs andthe multiplication by which the work hours to be credited for the various operationswas determined, added up the total number of work hours to be credited to the em-ployee for that day, and recorded that number on the upper right hand corner ofthe daily worksheet. If Glover discovered an irregularity or duplication of an orderby an employee, it was his practice to consult the immediate foreman involved. Ifthe foreman reported that the duplication was intentional and that the duplicatedorder was not actually run by the employee, Glover would report the matter toSuperintendent Brouse.After Glover finished inspecting the daily worksheets, theywent to the cost department where the wages to be paid for the day's work wascomputed.The employees were familiar with the above described operations.They all knewthat it was the foreman's job to check the daily production reports before initiallingthem, that it was Glover's job to look for irregularities in the reports, and that theinspector counted and recorded the total number of pieces actually run on an order.b. Incident concerning Glover's instructions on split ordersMachine 18A, which was operated by Moyer and Snyder, was a new type polishingmachine.There was also an old type polishing machine, known as machine 18,which ran much slower than machine 18A.Very frequently, material, accompaniedwith a work ticket marked machine 18, was sent to Moyer and Snyder for processingon machine 18A.As the man-hour rate for machine 18A was different from thatlisted on the ticket for machine 18, it was Glover's practice to come down to Moyerand Snyder in the afternoon to collect the machine 18 tickets, correct them in hisoffice to conform to the machine 18A rate, and return the corrected tickets to Moyerand Snyder so that the applicable stub glued on their daily worksheet would containthe machine 18A rate.There was a period about October 1953 when Glover hadneglected to pick up the machine 18 tickets to make the necessary rate changes .5Moyer and Snyder testified that about 2 weeks before their discharge on October21, 1953, Moyer called Glover over to their machine and the following conversationensued:Moyer asked Glover why he had not been coming down anymore to pick upthe machine 18 tickets to change the rate to machine 18A.Glover replied that hewas too busy, that they should just paste the machine 18 stub on their daily worksheet,and that he would correct the rate when the sheets came to his office.Moyer thenasked Glover what they should do in the case of a split order.Glover told them towrite down on their worksheet the amount actually run on the day when the firstpart of the order came through and that, when the work ticket came through with thebalance of the order, they should change the quantity listed on the ticket to reflectthe total number of pieces run on the entire order.Glover stated that he would catchit in his office when he went over the daily worksheets and make the necessary correc-tions of which he would later inform them.Although Glover was present in the hearing room throughout the entire testimonyof Moyer and Snyder, he did not testify with respect to the above conversation.Headmitted changing rates on tickets.On the crucial question by the Respondent'scounsel as to whether he had ever instructed Moyer and Snyder on the manner of5The findings in this paragraph aie based on the undisputed and credible testimony ofMoyer and Snyder 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDreporting split orders, his negative answer was given in a defensive manner.Onanother issue to which a great deal of significance was attached at the hearing, heshifted his position several times, depending on which side was questioning him 6His testimony on that issue demonstrates an alacrity to shift to a version more favor-able to the Respondent when questioned by the Respondent's counsel.Under allthe circumstances, Glover did not impress me as a reliable witness.I have already found Moyer and Snyder to be credible witnesses.Their testimonyconcerning Glover's instructions on the handling of machine 18 tickets and that in thesame conversation Moyer asked Glover what to do about split orders, stands whollyunrefuted in the record.I credit their testimony.On the very next occasion whena split order came through, they recorded it on their worksheet in accordance withtheir version of Glover's reply to Moyer's question in this conversation, as describedin detail later in this report.If, in response to Moyer's question on what to do abouta split order, Glover had answered in terms which were not at least reasonablysusceptible of the reply set forth in the testimony of Moyer and Snyder, it hardly seemslikely to me that, after initiating the subject, they would have deliberately defiedGlover, especially when they were fully aware that such a departure was too obvious toescape detection. It may be noted that during the period in question there was someconfusion at the plant because the Respondent was in the process of lowering the in-centive rate and raising the base pay, so that the take-home pay would be the same.Under all the circumstances, I find that at the very least Glover's reply to Moyer'squestion of what to do about the split orders reasonably led Moyer and Snyder to be-lieve, and that they in good faith interpreted his reply to mean, that they were tohandle them in the manner in which they testified.c.The split order of October 1953On October 14, 1953, Moyer and Snyder processed the first portion of a split orshortage order on table leaves.As the work ticket remained with the balance ofthe order, they merely wrote on their daily worksheet for that day the order number,the item, and the number of pieces which they actually ran through their machine,which was 374 table leaves.On October 19, 1953, the balance of the order camethrough, accompanied with the work ticket for the entire order.There were 42table leaves in the balance of the order which they ran through for that dayThequantity of table leaves for the entire order listed on the applicable stub of the workticket was 400.This number included the 374 leaves previously run on October 14.There were 16 extra pieces to allow for spoilage. In accordance with their under-standing of Glover's recent statement on what to do with a split order in the con-versation previously mentioned, Moyer and Snyder crossed out the figure 400 listedon the stub and in its place wrote 416, which was the total number of pieces whichthey actually ran on that entire order on October 14 and 19. They then glued theapplicable work stub, containing the 416 figure, onto their daily worksheet, whichalso contained the stubs of other orders processed by them that day.At the endof the day, this worksheet was in due course collected and initialled by their im-mediate foreman, William H. Yost.When first questioned by the General Counsel as to why he wrote the word "ticket"on the worksheet of Moyer and Snyder for October 14, 1933, and not on the worksheet ofother named employees who had recorded the same order in the same manner, Glovertestified that he did it to remind hint to check against the original ticket to see if theorder was duplicated and lie did not feel it necessary to check on the other employeesbecause they had proved themselves to be accurate and iehable lion ever, these is noshowing or claim that Moyei and Snyder had ever befoie made eiioneous or inaccuratereportsThereafter, on examination by the Respondent's counsel, lie was asked whetherwriting the word "ticket" on one woi kslieet would not be a sufficient reminder for himto check the entire order upon which all the employees worked and whether his reasonfor writing "ticket" on the worksheet of Moyer and Snyder could have been to renund himto check that particular older and not the individuals involvedGlover replied in theaffirmativewhen questioned again by the General Counsel whether the reason lie didnot write "ticket" on the work reports of the other named employees was because theyhad proved themselves to be reliable and therefore did not have to be checked, lie againanswered in the atfnimativeA few days later when Glover was recalled by the Respond-ent's counsel and asked again why lie wrote the nord "ticket" only on the worksheet ofMoyer and Snyder, lie testified it was because their operation was one of the last beforethe material would go upstairs and lie wondered whether the men upstairs would have aticket to go by LEWISBURG CHAIR AND FURNITURE COMPANY653d. Investigation of work reports on the split orderSuperintendent Brouse testified that on October 20, 1953, Glover reported to himon the telephone that there was an irregularity on the work records of Moyer andSnyder for October 14 and 19; that, at his request, Glover brought the reports intohis office, that he saw that on the order in question 374 table leaves were reportedon the worksheet for October 14, and 416 were reported for the same order onthe worksheet for October 19; that he then called in General Foreman Delcamp,showed him the reports, and instructed him and Mr. Huntington of the productionand planning department to count the number of table leaves on the floors toascertainwhether there were 1 or 2 orders of table leaves in process, and thatDelcamp and Huntington later reported back to him and Glover that there were415 or 419 table leaves but no double order in process.He further testified thatit looked to him like a "loading of reports", that in accordance with his customarypractice before discharging an employee, he called the Respondent's attorney andpresented the case to him; that the Respondent's attorney advised that "he wouldgo along with the discharge" provided the men had no satisfactory explanation;and that on October 21, he instructed General Foreman Delcamp to have Moyer,Snyder, and their immediate foreman, Yost, come to the personnel office at 4.45 p m.Brouse testified that when he first called Delcamp into his office on October 20in connection with these reports, "I didn't ask him any particular thing about itI simply asked him to check the reports, and then make the count."However,Delcamp testified on cross-examination that, after showing him the reports, Brouseasked him if he agreed it was "padding" or "cheating" on the part of Moyer andSnyder, that he (Delcamp) replied, "it looked that way", and that after the con-versation about cheating, Brouse instructed him to make the count.Brouse could have readily ascertained whether there were I or 2 orders of tableleaves in process at that time by examining the white check sheets prepared by thefirst floor checker, Irving Heim, who recorded the total number of pieces actuallyrun by Moyer and Snyder on every orderHowever, he testified that he instructedDelcamp and Huntington to go on the floor and count the number of table leavesinvolvedDelcamp testified that after checking the mill floor himself he went upto the fitting floor and asked Huntington to "go along to prove my check."Hunting-ton testified that it was Glover who asked him to count the number of leaves onthe different floors.Glover did not testify at all as to what he did after inspectingthe work reports of Moyer and Snyder.Brouse also testified that he asked General Foreman Delcamp why Yost hadinitialled the October 19 work report and that the "report I got back from theGeneral foreman" was that Yost "put his signature on there without checking allthe details."Delcamp did not corroborate Brouse in this respectDelcamp testifiedthat he first informed Yost about the matter on the morning of October 21 andthat Yost made no comment. He admitted that he did not ask Yost why he had ini-tialled the October 19 work report.Yost testified that the first he heard about theentire matter was on the morning of October 21 when Delcamp merely informed himthat "there was some discrepancy in the work reports" of Moyer and Snyder "for the14th and 19th," and that "it was being checked."As previously noted, Glover gave no testimony at all as to what he did or whomhe consulted in connection with the work reports in question It is obvious, how-ever, from all the other testimony that in this case Glover did not follow his admittedcustomary practice of first checking with the immediate foreman when an irregularityor seeming duplication is discovered and not reporting the matter to Brouse unlessthe immediate foreman advised that the duplication was intentional.Brouse testified that he discussed the matter only with General Foreman Delcamp,and not with Yost, the immediate foreman of Moyer and Snyder.He furthertestified that the first time he saw Yost in this connection was when they assembledin the personnel office, pursuant to his request, about 4.45 p in. on October 21.However, he admitted dictating and signing a statement, in the presence of theRespondent's counsel and a field investigator of the General Counsel, in which hesaid that "after gathering the above information, and discussing it with FranklinDelcamp, general foreman, and MrWilliamYost, the immediate foreman ofMoyer and Snyder, it was decided to call the men in the personnel office at 4 45and present the case to them."When pressed by the General Counsel for an ex-planation, Brouse testified that, "in my own mind," dealing with the general foremanis "the same thing as dealing with the immediate foreman," and that the differencebetween the written statement and his testimony was only a technical oneOn cross-examination, Brouse testified that the reason he consulted the Respond-ent's counsel was because he "wanted everything clear so that there was no reflec-tion in any way for reaction, should something come up in relation to the discharge." 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe admitted that he had no doubt in his mind that he could fire an employee forwhat he regarded as stealing but that he still wanted to check with the Respondent'scounsel "to see if everythingis inorder with the law."When asked what law hehad in mind, Brouse testified, "Nothing special.We knew we were through theUnion test, and Mr. McNerney has been our lawyer for several years, and whyshouldn't I confer with him on anything relating to it."4.The discharge of Moyer and SnyderAbout 4:45 p. in. on October 21, pursuant to Brouse's instructions, Moyer, Snyder,and Yost came to the personnel office.? Present in the office also were Delcamp,Brouse, and Crow, the Respondent's personnel officer.According to the composite testimony of Moyer and Snyder, the following, insubstance, occurred:Brouse showed them their daily work reports for October 14 and 19 and pointedout that with respect to the table leaves for the order in question they had listed 374pieces on October 14 and 416 pieces on October 19, whereas Arthur Heim's report onthe operation immediately preceding theirs listed 42 pieces for October 19.Brouseasked them if they were trying to cheat the Company and get paid twice, and stated'if they did not have a good explanation they would both be discharged immediately.Moyer admitted to Brouse that the 416 figure on the October 19 work report in-cluded the 374 pieces listed on the work report of October 14 but claimed that Gloverhad instructed them to report a split order in that manner.At that point Brouse calledGlover into the personnel office.Moyer then called Glover's attention to the timewhen he came down to their machine and told them he was too busy to pick up themachine 18 tickets but that they should paste them on their worksheet and he wouldcorrect the rate when he checked the worksheet in his officeHe asked if on thatoccasion he did not tell them that in the case of a split order they should write down onthe daily worksheet the amount they ran the first time and then when the ticket camethrough with the balance of the order they should change the total number on theticket to conform to the exact number they had run on the entire order.Glover re-plied that that was a "big statement," and that he would not say that he did or did notmake such a statement but that he did not remember saying it.Brouse then stated thatit looked like they were trying to cheat the Company and asked Yost what he thoughtabout it.Yost's reply was to the effect that he did not have time to go over eachman's time sheet thoroughly each day.Brouse then asked Delcamp what he thought,and Delcamp replied that he thought they were trying to cheat the Company.Moyercalled Brouse's attention to the figure 17 78 which Glover had written on the upperright-hand corner of their October 19 worksheet as representing their total number ofwork hours credited for all operations recorded that day, including the operationfor 416 table leaves,8 and asked Brouse if he thought "one man could run that num-ber of hours in one day."Brouse answered, "No, I don't think it's possible for you torun that many hours in one day."Moyer then pleaded with Brouse that "we are nottrying to cheat the Company"; that if they had been trying to cheat the Company,"we'd carry it over a period of days, instead of putting it all down in one day"because "it's too obvious, that we could been seen."Brouse agreed that "it does looktoo obvious."Brouse did not accept Moyer's explanation and told Crow to pay themoff.Except in the three respects hereinafter indicated, the foregoing testimony of Moyerand Snyder was not materially disputed by Brouse, Delcamp, and Yost, the only wit-nesses who testified on this matter on behalf of the Respondent.Under all the cir-cumstances, and for the additional reasons indicated below with respect to the disputedaspects, I credit the entire version of Moyer and Snyder as to what occurred in the per-sonnel office.Brouse testified that after Moyer and Snyder left the room, he made a memorandumof his version of what took place in the personnel office, that he showed it to thecompany representatives present in the room, and that he "asked them if that's whathappened."Delcamp testified that Brouse showed him this memorandum and7Delcamp testified that Brouse instructed him by telephone to have "Bill Yost bringSnyder andMoyerup tomy-to thepersonnel office, at four-forty-five, and unless theycan give us a satisfactory explanation,we are going to let them go, or fire them "Hefuither testified that he transmitted this message to Yost and that Yost merely stated"he would bring them up "Moyer testified that when he asked Yost why he was wantedin the personnel office,Yost repliedthathe did not know8In arriving at the figure 17.78,Glover added the work hours to be credited for running416 table leaves instead of for the 42 which were actually run that day. LEWISBURG CHAIR AND FURNITURE COMPANY655"asked me if that's what happened in there, and I said, `Yes, sir.' "Yost testified thathe left the room "as quick as Mr. Brouse told Mr. Crow to make out their pay," andthat he did not see the memorandum.The most important conflict between the testimony of Moyer and Snyder and thatof the Respondent's witnesses relates to the nature of Glover's reply to the query as towhether he had instructed Moyer and Snyder to report a split order in the mannerin which they testified.Brouse testified that Glover replied, "That's an awful bigstatement.I never told them that."Delcamp and Yost testified that Glover statedhe had never given them such instructions.However, I regard it as significant thaton this important issue Glover, the only person who was in the best position toknow what he himself had said at this meeting in the personnel office, did not testify.Under all these circumstances, and for the reasons already stated concerning thecredibility of the witnesses concerned, 1 credit the testimony of Moyer and Snyder andfind that Glover's reply was to the effect that he did not remember and would not saythat he did or did not make the statement attributed to him.According to the testimony of Brouse and Delcamp, it was Brouse, and not Moyer,who asked Glover if he had told them to make out their reports on a split order inthemanner in which they recorded it.They testified that Moyer did not talk toGlover at all.Yost testified that Moyer was the one who asked Glover this questionand that Brouse asked him the same thing. That Moyer would question Glover on thisoccasion, seems to me to be more in accord with the realities of the situation.Underall the circumstances, and for the reasons already indicated, I credit the testimony ofMoyer and Snyder and find that Moyer questioned Glover in the manner hereinaboverelated.Brouse testified that when he asked Yost's opinion as to whether it looked like themen had padded their report and were trying to cheat the Company, he "believed"that Yost replied that "it looks that way."Delcamp testified that Yost's reply was tothe same effect.Yost at first testified that he did not "remember" saying anything morethan that he was too busy to check the reports thoroughly. This much is corroborativeof the testimony of Moyer and Snyder.On being questioned further as to whetherthat was his only comment or whether he said that "it looked that way," Yost replied,"I may have said that, too."When he was pressed for a definite answer as to whetherhe made the latter statement, Yost testified, "I think I did; yes, sir." In view of Yost'sfirst response, the luck of definiteness in the testimony of Yost and Brouse as to whetherthe later statement was made, and for the reasons already indicated concerning thecredibility of the witnesses concerned, I credit the testimony of Moyer and Snyderand find that Yost's reply was only to the effect that he was too busy to check eachman's report thoroughly.5.Events immediately following the dischargea. Incident concerning calendar of Moyer and SnyderFor their own personal use, Moyer and Snyder had a calendar hanging behindtheir machine.At the end of each day, they wrote down on the corresponding calen-dar date the total number of work hours which they figured should be credited tothem for that day.At the end of the week, they added up the figures recorded foreach day and wrote the total on the Saturday date for the corresponding week. Theirpurpose in keeping this check was to see if they received the proper amount of bonus.Both Glover and Yost were aware of their practice in maintaining this calendar.Moyer testified that in the case of a disagreement with Yost, he would iefer Yost tothe number of hours marked down on the calendar and sometimes Yost would lookat the calendar.Yost admitted seeing the calendar near the machine and that "atone time when we had a little difference in our time there, he [Moyer] pointed outwhere he had marked it down by the date."The calendar, which is in evidence, shows that the figure written down for October19 is 11.45+.Moyer testified that that figure represented their computation of thetotal number of work-hours credit performed by them for that day, and that the "plus"referred to the machine 18 tickets which Glover had failed to pick up and which hadto be changed by Glover to conform to the machine 18A rate 9Moyer further testi-fied that in computing the work-hours credit for the balance of the split order inCorroborative of Moyer's testimony in this respect is the fact that their October 19daily worksheet, which is in evidence as an exhibit, does contain three machine 18 workstubs; whereas their daily worksheet for October 14, also in evidence as an exhibit, doesnot contain any machine 18 work stubs and the figure marked on the calendar for October14 has no plus sign after it 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion, he used the figure 42, which was the number of table leaves actually runthat day, and not the figure 416 which he had marked on the worksheet for that dayin accordance with Glover's instructions, as previously described. 1 credit the fore-going undisputed testimony of Moyer.On October 22, the day after their discharge, Moyer and Snyder went to see RobertParker, the Respondent's general manager, to enlist his aid in getting their jobs back.According to the undisputed testimony of Moyer and Snyder, which I credit, the fol-lowing conversation occurred in Parker's office:Moyer first asked Parker if he was aware of their discharge the preceding day.When Parker replied that he was, Moyer asked if he could do anything for themabout it.Moyer told Parker that "we did not try to cheat the Company in anywaywhatsoever," that "it was too obvious to try to put seventeen hours down in one dayand try to get away with it," and that "it's impossible to try to run that much in oneday on that type machine." Parker answered, "Yes, I think it is, too."Moyer thentold Parker about the calendar hanging behind their machine, informed him thaton the calendar was marked the number of work hours they had figured out theywere to be paid for that day, and stated that that figure would show they were nottrying to cheat the Company. Parker told them he would check into it and let themknow.A few days later Moyer received a letter from Parker, dated October 23, whichstated:We have examined the calendar and find that it does not in any way excuseyou from intentionally changing the four hundred to read four hundred andsixteen.Your discharge was based on falsification of records, and we can have no otherconclusion but that it was done intentionally.Superintendent Brouse testified that, at Parker's request, he examined the calendarhanging near Moyer's machine, that he saw the figure "eleven, point, something,plus" written on the date for October 19, that "we could not determine that the`plus'meant anything," and "so, as far as we are concerned, it has no bearing on thecase."On cross-examination Brouse admitted that it was obvious and reasonable to as-sume that each of the figures alongside each of the dates on the calendar was themen's approximation of the hours to be credited to them.He also admitted that,because the rates were being changed during that period, it was quite possible thatthe men would not be sure what they would be ultimately credited with in the officeand that that would be a reasonable and obvious reason why they would write "plus "He further admitted that he knew that machine 18 was paid differently from machine18A, that sometimes machine 18A men were handed tickets made out for machine 18,that the men could assume adjustments would be made in the office, and that thatwould be an obvious reason why they would write "plus."Despite his awareness ofall these factors, Brouse testified that he did not even bother to ask Yost about themeaning of the calendar, although he further admitted that it was reasonable toassume that Yost would have seen the calendar.He further testified that he also didnot ask Moyer and Snyder about it.b.The visits to Foreman Yost's homeMoyer and Snyder testified that about 4 or 5 days after their discharge, and on anumber of occasions thereafter, they visited Foreman William H. Yost at his homewhere they talked to him about their discharge and things in general at the plant.In substance, their relevant testimony with respect to these visits was as follows-When they asked Yost on their first visit how he felt about their discharge, Yosttold them that he had warned them "the Company was looking for an excuse to getrid of them and that they did it "Having been advised by the Union to try to getstatements from anyone whose testimony would be helpful to their case in connec-tion with the filing of an unfair labor practice charge, they asked Yost on one of thesevisits if he would sign a statement for them concerning "what he had told us about."Yost indicated his willingness but told them he was too busy that night.However,aftermaking arrangements with a notary, they were told by Yost on a subsequentvisit that he could not sign such a statement because of his position as foreman.Onone of their visits Yost told them they all knew the reason they were fired was becauseof their union activities.On their last visit they went there with "another fellow,"Tom Smith, and asked Yost if the employees were still changing the quantities ontheir ticketsYost named an employee who had changed his ticket the precedingday, and told them that the employees were doing it all the time. LEWISBURG CHAIR AND FURNITURE COMPANY657Yost admitted that Moyer and Snyder visited his home a number of times aftertheir discharge.With respect to these visits he testified in substance as follows:On their first visit, they asked him why they were fired.He told them that "youboys know as well as I do. They had the evidence right there."When they askedhim if he could help them get their jobs back, he told them he could not do anythingand that it was up to management. On another visit, they wanted to know if he wouldsign an affidavit to the effect that they were fired for union activity.His only re-sponse to this request was, "no, I wouldn't."They also asked him if the work ticketswere still being changed.When he replied in the affirmative, they asked him if hewould sign an affidavit to that effect.He told them he had no objection but that hedid not see what good it would do them as that was a common practice. On a subse-quent visit they came with "a man they introduced as Mr. Smith," and wanted him togo along and sign an affidavit that they were still changing the work tickets.Yost re-fused to go because he was expecting company that nightThe material credibility issue to be resolved is whether Yost told Moyer and Snyder,in effect, that he had wai ned them that the Company was looking for an excuse toget rid of them, that the Company had found such an excuse, and that they weredischarged because of their union activities. I have already found Moyer and Snyderto be honest and forthright witnesses with a proclivity to disclose the true facts. IfYost had in fact told Moyer and Snyder on their first visit that they were in effectdischarged for cause, it does not seem to me in keeping with their character that theywould under those circumstances come back several times to try to pressure theirforeman into signing a false affidavit.That Yost must have told them something inthis first visit which encouraged them to come back and make such a request, seemsmore believable.Moreover, their version has a true ring in the light of the findingsalready made in this report.Yost, on the other hand, has previously been discreditedon other disputed testimony.Under all the circumstances, and for the reasons previ-ously indicated concerning the credibility of these witnesses, I credit the testimonyofMoyer and Snyder and find that, in substance, Yost made the above statementsattributed to him.6.Concluding findingsThe Respondent contends that Moyer and Snyder deliberately padded or falsifiedtheir work repoits with the intention of defrauding the Company by recording theentire split order of 416 table leaves on the October 19 work report, and that theywere discharged for thisdeliberatefalsification in accord with company policy.Asheretofore found, Moyer and Snyder did not falsify the work reports in question butrecorded their production in accordance with their understanding of Glover's previousexplanation in response to Moyer's question of what to do with a split order. In myopinion, however, this finding does not dispose of the Respondent's defenseFor, ifSuperintendent Brouse in fact entertained a good-faith, albeit mistaken, belief thatMoyer and Snyder had deliberately falsified their work reports and discharged thembecause of such a good-faith belief, that would be a complete defense to the discharge.There remains therefore for determination the good faith of Superintendent Brouse.A full and careful consideration of the record as a whole leads me to conclude thatBrouse did not entertain such a good-faith belief.At the meeting in the personnel office on October 21, Glover did not deny Moyer'sclaim that Glover had told them to record a split order in the manner in which theyrecorded it.Glover stated that he would neither affirm nor deny it because he did notremember.Glover's response certainly afforded no basis for a good-faith belief thatthe records had been deliberately falsifiedAt the very least, such a response left thequestion ofMoyer's veracity unanswered.At the most, such a response wouldcreate the belief that Moyer's explanation could be true.It is also significant, as pointed out to Brouse, that if Moyer and Snyder had de-liberately falsified their production on the October 19 report, it would mean thatthey were claiming credit for having run 17 78 work hours for that day, an amountwhich Brouse admitted at the meeting in the personnel office it was impossible to runin 1 day. Brouse examined the production of the employees each week.Moyer andSnyder were known to average about 12 or 13 work hours a week. All employees werefamiliar with the Respondent's methods of checking production, including Glover'sfunction to check for irregularities in the work reports and the function of the checkeron the first floor to count and record the number of pieces actually run on an order.As Brouse himself admitted when Moyer called it to his attention in the personnelofficemeeting, a claim for 17.78 work hours credit in 1 day was so obviously out ofline that it would be impossible to avoid detection.That Brouse, after the foregoingmatters were called to his attention, entertained a good-faith belief that under suchcircumstancesMoyer and Snyder, who appeared to be intelligent employees, de- 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDliberately falsified their production records to claim credit for having run an impos-sible number of work hours, strains credulity.In addition, the testimony concerning the manner in which the investigation of thework reports was conducted, as heremabove detailed, bears further on Brouse's lackof good faith. I note in particular the inconsistencies and discrepancies in the testi-mony, the failure to consult with Yost, the immediate foreman involved, and Brouse'sattempt to cover up such failure by his contrary written statement submitted to theGeneral Counsel's field investigator.Furthermore, the manner in which Brouse ignored the marking on the calendar,called to his attention the very next day after the discharge, casts additional doubton the existence of any good-faith belief of deliberate falsification.On the October19 calendar date was marked the figure 11.45±, which Moyer had informed GeneralManager Parker represented the number of work hours they had run and for whichthey claimed credit that day.Brouse testified that the calendar meant nothing tohim because he did not known the meaning of the plus sign.. Although he agreedthat it was reasonable to assume that the plus sign had reference to the rate changeswhich had to be made on machine 18 tickets, a practice of which he was aware, andthat it was reasonable to assume that Foreman Yost would have seen the calendar, hemade no inquiry about it either of Moyer and Snyder or of their immediate foreman,Yost.Such conduct bespeaks a fixed mind, sealed against the thought of examiningany additional data which might serve to undermine a previously determined posi-tion.The record does not support the statements in the Respondent's brief that "noone individual in a supervisory capacity made the decision to discharge Moyer andSnyder" and that "a group of several supervisory employees of respondent finallydetermined that Moyer and Snyder intentionally falsified their production records andthat discharge of these men for so doing was the proper way to handle the matter inorder to maintain plant discipline and discourage dishonesty."The record is clearthat there was no real discussion or consultation among the Respondent's supervisors.At the meeting in the personnel office, only Delcamp agreed with Brouse's statementthat it looked like they were trying to cheat the Company. Foreman Yost, as previ-ously found, parried Brouse's question in this regard by merely stating that he did nothave time to check each man's report thoroughly. In fact Yost testified that if he hadnoticed the manner in which the split order was recorded on the October 19 work re-port, he would have called it to the attention of Moyer and Snyder and, after givingthem an opportunity to change it, would have concluded that they were not at-tempting to cheat the Company.Only if an employee were constantly reportingmore than he actually produced, Yost testified, would he conclude "that he wasintentionally building up his payroll."The record warrants the conclusion, whichseems obvious to me, that Brouse was the controlling force throughout, that Brousealone decided upon a course of action, and that Brouse alone made the decision todischarge Moyer and Snyder.In assessing the good faith of Brouse with respect to his belief of a deliberatefalsification, I cannot wholly ignore the fact that Brouse was not a credible witnessinmany respects, that he regarded Moyer and Snyder as undesirable employeesbecause of their union activities, and that he was desirous of finding somethingabout their work which might serve as an excuse for discharging them.Nor can Iclosemy mind to the statement of Yost, their immediate foreman who was presentat the meeting in the personnel office, that the Company was looking for an excuseto get rid of Moyer and Snyder because they were "very strong" for the Unionand that they were discharged because of their union activitiesNo one factor is conclusive and some no doubt carry more weight than others.But when all of them are added together and considered as a whole, I am con-vinced and find, upon the basis of the entire record, that Brouse did not in goodfaith believe that Moyer and Snyder had deliberately falsified their work reportsand consequently did not discharge them for that reason.The two prior instancesof discharge for falsification of work records, relied upon by the Respondent, areinapposite.For Brouse testified that the employee in each caseadmittedthat hehad "loaded" his report to get more pay.Moyer and Snyder were the most active protagonists of the Union. Snyder wasalso the prime instigator of the union campaign. Brouse was aware of their exten-sive activities during the election campaigns and regarded them as undesirableemployees for that reason.He unsuccessfully sought to have their foreman findsomething about their work which might serve as an excuse for discharging them.With the loss of the last election on May 23, 1953, all other employee interestin the Union ceasedOnly Moyer and Snyder continued to display any further LEWISBURG CHAIR AND FURNITURE COMPANY659interestin the Union and openly carried on their activity on behalf of the Unionright up to the date of their discharge.Brouse was aware of their continued andpersistent promotion of the Union.Sometime in August or September, Snydertook an active part in trying to get three laid-off employees back to work andopenly enlisted the aid of the Union on their behalf. Snyder's prominent role inthis regard also came to the attention of Brouse. Shortly thereafter Moyer andSnyder, who worked together as a team on one machine, were warned by theirimmediate foreman that the Company was looking for an excuse to get rid of thembecause they were "very strong" for the Union.A suitable excuse for their dis-charge soon arose when a seeming irregularity appeared on their October 19 workreport.Brouse's explanation as to why he consulted the Respondent's counselbefore discharging Moyer and Snyder shows that their connection with the Unionwas at least in his mind at the time. Shortly after Moyer and Snyder were dis-charged, their immediate foreman reminded them of his prior warning and toldthem that the Company had found such an excuse and that they were dischargedbecause of their union activities.In view of the foregoing, and upon the basis of the entire record, I am convincedand find that Brouse seized upon the alleged falsification in the work records as asuitable pretext to discharge Moyer and Snyder because of their continued unionand concerted activities.10By such conduct the Respondent discriminated in regardto their hire and tenure of employment, thereby discouraging membership in theUnion, in violation of Section 8 (a) (3) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent discriminated in regard to the hire and tenureof employment of Moyer and Snyder, I shall recommend that the Respondentoffer to each of them immediate and full reinstatement to their former or sub-stantially equivalent positions 11 without prejudice to their seniority or other rightsand privileges and make them whole for any loss of pay suffered by them asa result of the discrimination, by payment to each of them of a sum of moneyequal to the amount each would have earned from the date of his discharge to thedate he is offered reinstatement, less his net earnings 12 to be computed on aquarterly basis in the manner established by the Board in FW WoolworthCompany,90 NLRB 289, 291-294. Earnings in one particular quarter shall haveno effect upon the back-pay liability for any other such period. It will also berecommended that the Respondent make available to the Board, upon request,payroll and other records to facilitate the checking of the amount of back pay due.As the unfair labor practices committed by the Respondent were of a char-acter striking at the roots of employee rights safeguarded by the Act and disclosesa propensity on its part to continue, although not necessarily by the same means,to defeat self-organization of its employees, it will also be recommended that theRespondent cease and desist from infringing in any manner upon the employeerights guaranteed in Section 7 of the Act.10I find no merit in the Respondent's contention in its brief that any allegeddiscrimina-tion is disproved by the Respondent's failure to discharge other employees who were activeduring the union campaignsMoyer and Snyder were the most active union protagonistsand were the only employees who persisted in promoting the Union after the last electionwas lostMoreover, a discriminatory motive otherwise established is not disproved byan employer's showing that he did not weed out every adherent of the union.N L R B.vW C. Nabors, 196 F 2d 272, 275-276 (C A 5), cert denied 344 U S 86511The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827.12 Crossett Lumber Company,8 NLRB 440, 497-498.369028- 56-vol. 112-43 660DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Upholsterers'InternationalUnion of North America, AFL,is a labor organiza-tion within the meaning of Section2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employmentof RobertC.Moyer and Bruce E. Snyder,thereby discouraging membership in Upholsterers'InternationalUnion of North America, AFL, the Respondenthas engaged in unfairlabor practices within the meaning of Section 8(a) (3) of the Act, and has therebyinterfered with, restrained,and coerced its employees in the exercise of the rightsguaranteedby Section 7 of the Act,thereby engaging in unfairlabor practiceswithin the meaning of Section 8(a) (1) of the Act3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication. ]Jersey Contracting Corp.andInternationalLongshoremen'sAssociation,AFLandLocal 976, International Longshoremen'sAssociation,Independent,Party to the ContractLocal 976, International Longshoremen'sAssociation,Independ-entandInternational Longshoremen's Association,AFLandJersey Contracting Corp.,Partyto the ContractJersey Contracting Corp.andInternational Longshoremen's As-sociation, AFLLocal 976, International Longshoremen's Association,Independ-entandInternational Longshoremen's Association,AFL.CasesNos. 2-CA-3473, O-CA-3553, 2-CB-1052, 2-CB-1081, 2-CA-3875,and 2-CB-19254.May 10, 1955DECISION AND ORDEROn October 12, 1954, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in Cases Nos. 2-CA-3473, 2-CA-3553, 2-CB-1052, and 2-CB-1081, finding that the Respondents, Jersey Contract-ing Corp., herein called Jersey, and Local 976, International Long-shoremen's Association, Independent, herein called Independent, hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of his Intermediate Reportattached hereto.Thereafter the Charging Party, International Long-shoremen's Association, AFL, herein called AFL, filed a brief in sup-port of the Intermediate Report and Jersey, Independent, and Inter-venor Penn Industries, Inc., herein called Penn, filed exceptions to theIntermediate Report and supporting briefs.On January 13, 1955, Trial Examiner David London issued hisIntermediate Report in Cases Nos. 2-CA-3875 and 2-CB-1254, finding112 NLRB No. 92.